Case: 18-10854      Document: 00514988528         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-10854                             June 7, 2019
                                                                             Lyle W. Cayce
HERBERT JENA,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

GEO GROUP, INCORPORATED; FNU CASTANEDA, Senior Warden; FNU
BINGHAM, Facility Warden; FNU MCGUIRE, Chaplain, FNU SANCHEZ,
Food Administrator; FNU CRUZ, Captain,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:18-CV-89


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Herbert Jena, federal prisoner # 36370-177, moves for leave to proceed
in forma pauperis (IFP) in an appeal of the district court’s interlocutory order
denying his motion for a preliminary injunction.               Jena’s IFP motion is a
challenge to the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10854    Document: 00514988528     Page: 2   Date Filed: 06/07/2019


                                 No. 18-10854

        According to Jena, the defendants unconstitutionally discriminated
against him and interfered with his practice of the Jewish faith, in violation of
the Religious Land Use and Institutionalized Persons Act, by making
derogatory and insulting statements referencing Jews, by removing him from
the list of prisoners receiving kosher meals without due process and based on
rules not followed by the Bureau of Prisons, and by retaliating against him
when he attempted to assert his rights to exercise his religion. Jena maintains
that he was deprived of benefits awarded to white prisoners, including a kosher
diet.    His assertions are bare and do not identify any extraordinary
circumstances warranting reversal of the district court’s denial of his motion
for a preliminary injunction. See White v. Carlucci, 862 F.2d 1209, 1211 (5th
Cir. 1989).
        Furthermore, Jena has not shown that he will present a nonfrivolous
issue on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, we deny his motion for leave to proceed IFP and dismiss the
appeal as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
        The dismissal of this appeal counts as one strike under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Jena is cautioned that if he accumulates three strikes under § 1915(g), he will
not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
        MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; SANCTION WARNING ISSUED.




                                          2